STATE OF MICHIGAN

                              COURT OF APPEALS



RIAZ SAIYED and ZAHID SAIYED,                                          UNPUBLISHED
                                                                       May 22, 2018
                 Plaintiffs-Appellants,

and

ZIAHASAN SAIYED,

                 Plaintiff,

v                                                                      No. 338549
                                                                       Washtenaw Circuit Court
SAMANTHA ELAINE NAIR and RAJ NAIR,                                     LC No. 14-000160-NI

                 Defendants-Appellees,

and

FORD MOTOR CREDIT COMPANY,

                 Defendant.


Before: RONAYNE KRAUSE, P.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

       In this action for third-party economic and noneconomic damages under the no-fault act,
MCL 500.3101 et seq., plaintiffs Riaz Saiyed and Zahid Saiyed appeal as of right a stipulated
order dismissing Ziahasan Saiyed and Ford Motor Credit Company from the case with prejudice.
Previously, the trial court entered judgment in favor of defendants Samantha Elaine Nair and Raj
Nair upon the jury’s verdict finding plaintiffs1 had no cause of action against defendants.2
Defendants now appeal that judgment. We affirm.


1
    We refer to Riaz and Zahid as “plaintiffs” because Ziahasan is not a party to this appeal.
2
 We refer to Samantha and Raj as “defendants” because Ford Motor Credit Company is not a
party to this appeal.


                                                  -1-
                 I. FACTUAL BACKGROUND & PROCEDURAL HISTORY

        Plaintiffs, who are brothers, claimed that they were injured after an automobile accident
caused by Samantha in which she admitted to driving the car, which was owned by Raj, in a
negligent manner. Plaintiffs sued defendants seeking economic damages in excess of the
statutory maximum and for future damages beyond the first three years after the accident
pursuant to MCL 500.3135(3)(c), and for noneconomic damages pursuant to MCL 500.3135(1).
Because defendants admitted negligence in causing the automobile accident the trial was limited
to whether plaintiffs were injured, whether any injuries were proximately caused by the accident,
and if there were such injuries, whether plaintiffs were entitled to economic or noneconomic
damages under the no-fault act.

         The jury found that plaintiffs were injured and that their injuries were proximately caused
by defendants. However, the jury determined that plaintiffs’ injuries did not result in economic
damages that exceeded the statutory maximum for the first three years or extended at all beyond
the first three years after the accident. Further, the jury found that plaintiffs were not entitled to
noneconomic damages because their injuries did not amount to a serious impairment of a bodily
function or a permanent serious disfigurement. The trial court entered a judgment of no cause of
action against plaintiffs and in favor of defendants based on that jury verdict. Plaintiffs filed the
instant appeal asserting that the jury’s verdict was not supported by the evidence admitted at
trial. 3

                                II. PRESERVATION & WAIVER

        Defendants argue that we should not consider the merits of plaintiffs’ appeal because
their failure to move the trial court for postjudgment relief of the jury’s verdict rendered any
errors waived. We agree.

                             A. APPLICABLE LAW & ANALYSIS

       Our Supreme Court provided a thorough discussion of the “raise or waive” rule of
appellate review in Walters v Nadell, 481 Mich. 377, 387-388; 751 NW2d 431 (2008) (footnotes
omitted):

               Michigan generally follows the “raise or waive” rule of appellate review.
       Under our jurisprudence, a litigant must preserve an issue for appellate review by
       raising it in the trial court. Although this Court has inherent power to review an
       issue not raised in the trial court to prevent a miscarriage of justice, generally a
       “failure to timely raise an issue waives review of that issue on appeal.”



3
  Plaintiffs’ brother, Zakir Saiyed, filed a separate suit against defendants in which he sought
similar damages. The two cases were consolidated for trial, the jury also found that Zakir had no
cause of action, and we affirmed. Zakir Saiyed v Nair, unpublished per curiam opinion of the
Court of Appeals, issued March 6, 2018 (Docket No. 335917).


                                                 -2-
               The principal rationale for the rule is based in the nature of the adversarial
       process and judicial efficiency. By limiting appellate review to those issues
       raised and argued in the trial court, and holding all other issues waived, appellate
       courts require litigants to raise and frame their arguments at a time when their
       opponents may respond to them factually. This practice also avoids the untenable
       result of permitting an unsuccessful litigant to prevail by avoiding its tactical
       decisions that proved unsuccessful. Generally, a party may not remain silent in
       the trial court, only to prevail on an issue that was not called to the trial court’s
       attention. Trial courts are not the research assistants of the litigants; the parties
       have a duty to fully present their legal arguments to the court for its resolution of
       their dispute.

“An issue must have been raised before and addressed and decided by the trial court to be
deemed preserved for appellate review.” Lenawee Co v Wagley, 301 Mich. App. 134, 164; 836
NW2d 193 (2013). The record is plain that plaintiffs did not contest the jury’s verdict in any
way after it was rendered. There was not a motion for a new trial asserting that the jury’s verdict
was against the great weight of the evidence. There also was not a motion for judgment
notwithstanding the verdict (JNOV) on the grounds that the jury’s verdict was contrary to law.
Nor was there a motion for additur in lieu of a new trial pursuant to MCR 2.611(E), where
plaintiffs argued that the jury’s verdict was clearly or grossly inadequate. Plaintiffs’ failure to
raise their issues before the trial court rendered them unpreserved, Lenawee Co, 301 Mich. App. at
164, and, consequently, any error was waived, Walters, 481 Mich. at 387-388.

                                B. MISCARRIAGE OF JUSTICE

        As noted, supra, we are still permitted to consider unpreserved issues in civil cases “to
prevent a miscarriage of justice . . . .” Id. at 387. The Michigan Supreme Court, however, has
cautioned this Court against exercising such discretion in situations such as this case, where a
party is arguing, for the first time on appeal, that a jury’s verdict was not adequately supported
by the evidence admitted at trial. Napier v Jacobs, 429 Mich. 222, 231-233; 414 NW2d 862
(1987) (noting that the parties’ constitutional rights to a trial by jury were implicated and stating
that “[t]his Court has ruled that such power of review is to be exercised quite sparingly . . . .”).
The Court provided the following reasoning for limiting an appellate court’s discretion in
reviewing such issues:

               The instant case does not involve, for example, a criminal defendant faced
       with imprisonment who claims for the first time on appeal that the evidence at
       trial was insufficient to support the verdict. [The d]efendant raises no injustice
       other than the loss of a favorable jury verdict. While [the] defendant asserts that
       manifest injustice and a miscarriage of justice would occur if appellate review of
       the sufficiency of the evidence were denied in the instant case, defendant fails to
       describe the nature of that injustice. More than the fact of the loss of the money
       judgment of $60,000 in this civil case is needed to show a miscarriage of justice
       or manifest injustice. A contrary ruling in the instant case would, in effect,
       impose a duty in every civil case on the trial judge to review sua sponte the
       sufficiency of the evidence and to grant unrequested verdicts. Such a rule would


                                                -3-
       be in patent conflict with our adversary system of civil justice. [Id. at 233-234
       (footnotes omitted).]

        Plaintiffs, like the defendant in Napier, assert that upholding the jury’s verdict and the
trial court’s entry of judgment on that verdict would cause them to lose out on money damages.
Besides disagreeing with the jury’s decision based on the evidence admitted at trial, plaintiffs
have not identified any “miscarriage of justice.” Id. As the Court ruled in Napier, 429 Mich. at
233-234, a showing of a miscarriage of justice requires “[m]ore than the fact of the loss of [a]
money judgment . . . in [a] civil case . . . .” Consequently, because plaintiffs have waived any
error resulting from the trial court’s entry of judgment on the jury’s verdict and have not alleged
any miscarriage of justice that would permit this Court to consider the issue, it would be
improper to consider the merits of plaintiffs’ arguments. See Walters, 481 Mich. at 387-388; see
also Napier, 429 Mich. at 234-235. To wit, the Court in Napier held that “the Court of Appeals
arguably exceeded its appellate authority” under Const 1963, art 6, § 10, when this Court ruled
“on the sufficiency of the evidence without proper motions at trial preserving the issue and
without a showing of a miscarriage of justice . . . .” Napier, 429 Mich. at 234. “The alleged
insufficiency was not manifest enough for the [appellant] to make it an issue at trial, and no
extraordinary basis for exploring it on appeal has been advanced.” Id. at 235. Thus, we refuse to
consider the merits of plaintiffs’ arguments. See id.4

         Nevertheless, we have reviewed the entire record provided on appeal, and hold that even
if the trial court properly had been moved for a new trial or JNOV, it would not have been an
abuse of discretion to deny that motion, considering that the jury’s verdict was substantially
supported by the evidence admitted at trial.5




4
  We note separately that a panel of this Court reached the same conclusion in Zakir’s
remarkably similar appeal, reasoning that “nothing in the trial court record establishes that the
jury’s verdict resulted in a miscarriage of justice.” Zakir Saiyed, unpub op at 2. “The parties
presented their evidence, and the jury simply rejected [Zakir’s] contention that he suffered
economic damages entitling him to compensation or a serious impairment of a body function
entitling him to noneconomic damages.” Id.
5
  Briefly, defendants presented expert testimony from an orthopedic surgeon and a biomedical
engineer establishing that the automobile accident would not and did not cause the long-term
injuries alleged by plaintiffs, and that there was no reason plaintiffs could not return to full-time
work. The orthopedic surgeon also testified that, based on MRIs and CT scans, the more serious
injuries alleged by plaintiffs existed before the accident took place. Thus, although the jury must
have believed that plaintiffs suffered minor injuries caused by defendants’ negligence, the jury
also must have believed defendants’ evidence that any missed work during the first three years
following the accident that exceeded the statutory limit was not due to those minor injuries, that
the minor injuries would not have resulted in compensable economic damages after three years,
and that the injuries did not result in a serious impairment of a body function or a serious
permanent disfigurement. Having made those factual determinations, the jury properly found no
cause of action because plaintiffs’ claims for economic and noneconomic damages pursuant to


                                                -4-
       Affirmed. Defendants being the prevailing parties may tax costs. MCR 7.219(A).



                                                           /s/ Amy Ronayne Krause
                                                           /s/ Jane E. Markey
                                                           /s/ Michael J. Riordan




MCL 500.3135 were barred. Consequently, plaintiffs’ claims must fail because “an
interpretation of the evidence logically explains the jury’s findings.” Kelly v Builders Square,
Inc, 465 Mich. 29, 41; 632 NW2d 912 (2001). To the extent that plaintiffs urge us to re-evaluate
the credibility of the witnesses, we refuse to do so. Landin v Healthsource Saginaw, Inc, 305
Mich. App. 519, 544; 854 NW2d 152 (2014) (“Issues of witness credibility are for the jury to
decide.”).


                                              -5-